Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1106
                     Lower Tribunal No. 19-15613-CC
                           ________________


                         Nelson Valdes, et al.,
                                 Appellants,

                                     vs.

                          Zodiac Capital, LLC,
                                  Appellee.

     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

      Birnbaum, Lippman & Gregoire, PLLC and Nancy W. Gregoire
Stamper (Ft. Lauderdale); Cardet Law, P.A., and Alberto M. Cardet, for
appellants.

     Roniel Rodriguez IV, P.A., and Roniel Rodriguez IV, for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.